Citation Nr: 1236975	
Decision Date: 10/25/12    Archive Date: 11/08/12	

DOCKET NO.  09-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 30 percent for depression with pain and adjustment disorder.

2.  Entitlement to a total rating based on individual unemployability due to the severity of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Pittsburgh that, in pertinent part, granted service connection for depression with pain and adjustment disorder and granted a 30 percent disability rating, effective February 18, 2005, the date of receipt of the Veteran's claim for disability benefits.  

The Board notes that the Veteran has submitted evidence of unemployability.  A claim for a total rating based on unemployability due to the severity of service-connected disability (TDIU) is considered a component of the Veteran's claim for a higher rating for his service-connected psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case, the Court held that a claim for TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  A review of the record of this case reveals that the Veteran is in receipt of disability benefits for:  Residuals of a fracture of the scaphoid bone, rated as 30 percent disabling; residuals of a fracture of the base of the left fifth metacarpal, rated as noncompensably disabling; and scarring of the right wrist, also rated as noncompensably disabling.  Factoring in the 30 percent rating for the psychiatric disorder, a combined rating of 50 percent has been in effect since September 18, 2005.    

The appeal is REMANDED to the RO by way of the Appeals Management Center, in Washington, D.C.  VA will notify the Veteran should further action is required.
 

REMAND

The record in this case indicates that the Veteran and his representative have asserted that he is unemployable by reason of his psychiatric disorder and his other service-connected disabilities.  Thus, in light of Rice, the issue of TDIU has been raised.  However, such claim has not been developed or considered by the RO in the first instance.

The Veteran's accredited representative, in a September 2012 informal hearing presentation asserts that the Veteran has not been evaluated by VA for rating purposes since February 2008.  He asks that the Veteran be accorded a more current examination.  The record reflects no medical evidence of record of any sort since 2008.  See 38 C.F.R. §§ 3.326, 3.327 (2012).  See also Green  v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be asked to provide information as to all health-care providers, both VA and non-VA, he has seen in the past few years for his psychiatric condition and the other service-connected disabilities.  The RO should secure for the record copies of all pertinent medical records that have not yet been associated with the Veteran's claims file.  

2.  Then, the RO should arrange for the Veteran to be afforded an examination by a physician with appropriate expertise in order to ascertain the current nature and extent of impairment attributable to his service-connected psychiatric disorder.  The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed.  The examiner should provide an opinion as to the degree of impairment attributable to the psychiatric disorder.  He or she should provide a Global Assessment of Functioning score for the present time and the past to the extent possible.  The impact of the psychiatric disorder and other service-connected disabilities on the Veteran's ability to work should be addressed.  The examiner is requested to provide the complete rationale for any opinion expressed.  If he or she is not able to reach an opinion without resort to speculation, he or she should explain the reason for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  

3.  Thereafter, the RO should readjudicate the question of the Veteran's entitlement to a higher initial disability for his psychiatric disorder and adjudicate the issue of entitlement to TDIU.  If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if otherwise indicated, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Board notes that the duty to assist the Veteran is not a one-way street, or a blind alley, and the Veteran himself must be prepared to cooperate with VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Also, the Veteran is advised that failure to report for a scheduled examination without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2012).  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file copies of any notices of date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



